Judgment unanimously affirmed. Memorandum: Defendant argues on appeal that the Trial Judge committed reversible error in refusing to recuse himself on the ground that he was a former District Attorney who had previously prosecuted defendant on a felony charge of which defendant had been acquitted. In the absence of violation of Judiciary Law § 14 or a showing that the court’s alleged bias affected the result in this jury trial, the issue of recusal was a matter left to the Trial Judge’s own conscience (see, People v Moreno, 70 NY2d 403, 406; People v Bartolomeo, 126 AD2d 375, 391, lv denied 70 NY2d 702; see also, People v Gallagher, 158 AD2d 469, lv denied 76 NY2d 735).
We have examined defendant’s remaining arguments on appeal and find them to be without merit. (Appeal from Judgment of Oswego County Court, Auser, J.—Criminal Sale Controlled Substance, 3rd Degree.) Present—Denman, J. P., Boomer, Pine, Lawton and Davis, JJ.